MEMORANDUM **
Marcos Bejarano-Miranda petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo due process challenges. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Bejarano-Miranda’s motion to reopen because substantial evidence supports the BIA’s determination that even considering the evidence submitted with the motion, Bejarano-Miranda failed to establish the prejudice required to support his claim of ineffective assistance of counsel. See id. at 899-900 (requiring petitioner to show counsel’s performance may have affected the outcome of proceedings).
We are not persuaded that the BIA’s interpretation of the hardship standard violates due process by falling outside the “broad range authorized by the statutory language.” Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir.2003).
We lack jurisdiction to review the BIA’s 2002 order summarily dismissing Bejarano-Miranda’s appeal and the BIA’s 2004 order denying his motion to reconsider because he did not- file timely petitions for review of these orders. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005); Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3 (9th Cir.2004) (per curiam).
Bejarano-Miranda’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.